It having been reported to the Court that Benjamin Gerard Hartzog has been disbarred from the practice of law in all of the courts of the District of Columbia, and this Court by order of October 23, 1973 [414 U. S. 971], having sus*979pended the said Benjamin Gerard Hartzog from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the rule was duly issued and served upon the respondent, who has filed a return; now, upon consideration of the rule to show cause and return aforesaid;
It is ordered that the said Benjamin Gerard Hartzog be, and he is hereby, disbarred from the practice of law in this Court and that his name be stricken from the'roll of attorneys admitted to practice before the Bar of this Court.